Citation Nr: 1716897	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  14-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1997 to February 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, the Board granted an increased disability rating for the Veteran's service-connected back disability, denied higher ratings for his service-connected leg disabilities, and determined that the issue of entitlement to a TDIU was not raised by either the Veteran or the evidence of record.  The Veteran appealed only the portion of the Board's decision which had determined that the issue of entitlement to a TDIU was not raised to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a Joint Motion for Partial Remand (Joint Motion).  In the January 2017 Order, the Court vacated only the portion of the June 2016 Board decision that had determined the issue of entitlement to a TDIU was not raised and remanded the case back to the Board for compliance with instructions provided in the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its June 2016 decision, the Board noted that during a March 2012 telephone conversation with a VA representative, the Veteran confirmed that he was currently employed.  However, as noted in the January 2017 Joint Motion, in his July 2014 VA Form 9, the Veteran indicated that he had recently lost his job, stating that he had been able to maintain his last job as a truck driver for three years only because he was able to hide his disability from his employer, and that once his employer found out about his back disability, "that was that."  Moreover, he stated that he was unable to use any of his trade skills for employment due to his back disability.  

Based on these statements, the Board finds that the issue of entitlement to a TDIU has been raised during the adjudicatory process of the underlying back disability.  As such, it is part and parcel of the claim for benefits for the underlying disability, and the Board has jurisdiction over it.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board further finds that further development is necessary prior to appellate review of the issue of entitlement to a TDIU.  The Veteran has not been provided with VCAA notice of concerning the requirements of attaining a TDIU, nor has he been provided with an opportunity to complete the appropriate claims form, which is designed to elicit the information necessary and relevant for VA to fully and fairly adjudicate the issue of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Provide to the Veteran all required notice and claims forms in response to the claim for TDIU.

2.  After conducting the above development and any additional development deemed necessary, the RO should review the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal cannot be granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




